DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                    
 
      
                                      Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of r ejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1 and 8 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Boros et al. (US 2017/0284702) in view of Back (US 2,310,828).
 In regards to claim 1, Boros discloses a heat pump system (a heat pump system's with compressor 122; Fig. 2) for a water heater (a water heater 50), the heat pump system comprising: a housing (outer housing 54) defining an interior chamber (interior of housing 54) having an air inlet (128) and an air outlet (126); an air flow path (air passage for air stream 130 in upper housing 54; Fig. 2) in the interior chamber extending between the air inlet (128) and the air outlet (126), (as can be seen in Fig. 2); an evaporator unit (evaporator 120 with fan 124) positioned at least partially in the air flow path to interact with air flowing along the air flow path (as can be seen in Fig. 2); a first side baffle and a second side baffle positioned at a first and a second lateral end of the evaporator unit and along the air flow path, respectively; and a flue pipe (88) positioned in the air flow path (as can be seen in Fig. 2) and defined by a flue pipe cross section. 
         Boros does not explicitly disclose the flue pipe cross-section having a leading edge, a trailing edge, and a central portion between the leading edge and the trailing edge, the flue pipe being oriented such that the leading edge is positioned in the air flow path at a location upstream of the central portion and the trailing edge, wherein 
(i) a width of the leading edge is less than or equal to a width of the central portion and (ii) for at least a portion of the flue pipe, a length of the flue pipe is greater than a width of the flue pipe, the length being parallel to the air flow direction and the width being perpendicular to the air flow direction, wherein the flue pipe extends from a bottom side of the housing through the interior chamber.    
          Back teaches a body of flue duct (refer to Figs. 1 and 4), wherein the flue pipe cross-section (12) having a leading edge (a front part of body 24), a trailing edge (a rear part of body), and a central portion (17) between the leading edge and the trailing edge (as can be seen in Fig. 4), the flue pipe (12) being oriented such that the leading edge is positioned in the air flow path (13) at a location upstream of the central portion and the trailing edge (as can be seen in Fig. 4). 
         It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the system of Pearson such that the flue pipe cross-section having a leading edge, a trailing edge, and a central portion between the leading edge and the trailing edge, the flue pipe being oriented such that the leading edge is positioned in the air flow path at a location upstream of the central portion and the trailing edge as taught by Back in order to improve a type of ventilation apparatus which utilizes the reduced pressure field produced, by the increased velocity of the ambient air at definite places of the contour of stream-line bodies (refer to col.1, lines 9-14 of Back).
In regards to the limitations that (i) a width of the leading edge is less than or equal to a width of the central portion and (ii) for at least a portion of the flue pipe, a length of the flue pipe is greater than a width of the flue pipe, the length being parallel to the air flow direction and the width being perpendicular to the air flow direction, wherein the flue pipe extends from a bottom side of the housing through the interior chamber,
        Back does however teach in page1, col.1, lines 25-26 that decreasing shape of the stream-line form of the body which indicates that the width of the flue body decreasing from the front Surface 24 of stream-line form of the body towards the trailing edge (refer to Figs. 4 and 6). Therefore, (i) a width of the leading edge relative to a width of the central portion is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is improve a type of ventilation apparatus which utilizes the reduced pressure field produced, by the increased velocity of the ambient air at definite places of the contour of stream-line bodies (refer to page 1, col.1, lines 9-14). 
          Therefore, since the general conditions of the claim, i.e. the width of the flue body decreasing from the front Surface 24 of stream-line form of the body towards the trailing edge and design factors involved, were disclosed in the prior art by Back, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Pearson, by setting the width of the leading edge of the flue pipe to be less than or equal to a width of the central portion.
Further, Back does however teach in page 1, col.1, lines 16-21 that flue, or duct, is covered my means of a hollow tubular body of symmetric wing form of suitable length and of stream-line cross-section are provided on their whole lengths with openings which can be a suitable length and of stream-line cross-section (refer to Figs. 4 and 6), the length being generally parallel to the air flow direction and the width being generally perpendicular to the air flow direction (page 1, col.2, lines 44-51 regarding flow direction). Therefore, (ii) a length of the flue pipe relative to a width of the flue pipe, the length being parallel to the air flow direction and the width being perpendicular to the air flow direction, wherein the flue pipe extends from a bottom side of the housing through the interior chamber is recognized as result-effective variables, i.e. a variable which achieves a recognized result. 
In this case, the recognized result is improving a type of ventilation apparatus which utilizes the reduced pressure field produced, by the increased velocity of the ambient air at definite places of the contour of stream-line bodies (refer to page 1, col.1, lines 9-14 Back). Therefore, since the general conditions of the claim, i.e. (ii) a length of the flue pipe relative to a width of the flue pipe and design factors involved, were disclosed in the prior art by Back, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Pearson, by setting the length of the flue pipe to be greater than a width of the flue pipe, the length being parallel to the air flow direction and the width being perpendicular to the air flow direction, wherein the flue pipe extends from a bottom side of the housing through the interior chamber.
In regards to claim 8, Boros as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Boros discloses wherein the air outlet (126) is positioned on a side of the heat pump system (as can be seen in Fig. 2).  

Claim 2 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Boros et al. (US 2017/0284702) in view of Back (US 2,310,828), further in view of Kraft et al. (US 2018/0252433).
In regards to claim 2, Boros as modified meets the claim limitations as set forth above in the rejection of claim 1, but fails to explicitly teach wherein at least a portion of the flue pipe has a cross-sectional shape that is elliptical, a major axis of the elliptical cross-section being parallel to the air flow path.
         Kraft teaches a heat exchanger flue tube (40/100; Figs. 1) wherein at least a portion of the flue pipe has a cross-sectional shape that is elliptical (refer to par. 30; Fig. 4), a major axis (132) of the elliptical cross-section being parallel to the air flow path (parallel flow C configuration; refer to Fig. 4; par. 26).
          It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the heat pump system of Boros such that at least a portion of the flue pipe has a cross-sectional shape that is generally elliptical, a major axis of the elliptical cross-section being generally parallel to the air flow path as taught by Kraft in order to increase the velocity of the hot combustion gas, which may compensate for the smaller temperature difference between the hot combustion gas and the external air (refer to par. 35 of Kraft).

Claims 3 and 6-7 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Boros et al. (US 2017/0284702) in view of Back (US 2,310,828), further in view of Pugh et al. (US 2019/0128565).
In regards to claim 3, Boros as modified meets the claim limitations as set forth above in the rejection of claim 1, but fails to explicitly teach wherein the first and the second side baffles are disposed at an angle such that the first and the second side baffles direct the air flow path to the evaporator unit.  
         Pugh teaches a heat pump water heater (50; Fig. 2) wherein the first (134) and the second side (132) baffles are (one or more baffles 134, 132; refer to pars. 14 and 41; Figs. 2-3) disposed at an angle (refer to par. 43, wherein baffles being angled) such that the first (134) and the second side (132) baffles direct the air flow path to the evaporator unit (120; par. 41).  
          It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the heat pump system of Boros such that to further comprising side baffles between the evaporator unit and the housing, each of the side baffles being disposed at an angle such that side baffles direct the air flow path to the evaporator unit as taught by Pugh in order to direct air flow, reduces the pressure drop from inlet opening to evaporator coil (refer to par. 41 of Pugh).
In regards to claim 6, Boros as modified meets the claim limitations as set forth above in the rejection of claim 1, but fails to explicitly teach further comprising a top pan configured to engage a top end of the heat pump system, wherein the top pan comprises the air inlet.  
        Pugh teaches a heat pump water heater (50; Fig. 2) wherein further comprising a top pan (a disc-shaped top portion 68) configured to engage a top end of the heat pump system (as can be seen in Fig. 2), wherein the top pan (68) comprises the air inlet (inlet opening 128).  
        It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the heat pump system of Boros such that to further comprising a top pan configured to engage a top end of the heat pump system, wherein the top pan comprises the air inlet as taught by Pugh in order to minimize noise levels directed to individuals near water heater (refer to par. 40 of Pugh).
In regards to claim 7, Boros as modified meets the claim limitations as set forth above in the rejection of claim 6. Further, Boros discloses wherein the top pan (top plate portion 68) defines a top side of the interior chamber (as can be seen in Fig. 2).  

Claim 4 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Boros et al. (US 2017/0284702) in view of Back (US 2,310,828) and Pugh et al. (US 2019/0128565), further in view of Bailey (US 2018/0017286).
In regards to claim 4, Boros as modified meets the claim limitations as set forth above in the rejection of claim 3, but fails to explicitly teach wherein the air inlet is a first air inlet (inlet opening 128), the housing further comprising a second air inlet in fluid communication with the air flow path, the second air inlet being proximate to the first side baffle.  
         Bailey teaches a heat pump water heater (400; refer to Figs. 2 and 4) wherein the housing (casing 102) further comprising a second air inlet (a first vent 420 and a second vent 440; Figs. 4-5) in fluid communication with the air flow path (as can be seen in Figs. 4-5), the second air inlet (440) being proximate to the first side baffle (bent sheet metal partition walls 450; Fig. 6; par. 38).
         It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the modified heat pump system of Boros such that the housing further comprising a second air inlet in fluid communication with the air flow path, the second air inlet being proximate to the first side baffle as taught by Bailey in order to provide a path for air through side wall to enter first chamber portion (refer to par. 35 of Bailey).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Boros et al. (US 2017/0284702) in view of Back (US 2,310,828), further in view of CASTLLO (RE 28343).
In regards to claim 5, Boros as modified meets the claim limitations as set forth above in the rejection of claim 1, but fails to explicitly teach further comprising a curved elbow attached to the air inlet and configured to direct the air flow path to the evaporator unit.  
        Castllo teaches air-conditioning system further comprising a curved elbow (an elbow-shaped duct 100; Fig. 1) attached to the air inlet (inlet louvers 112) and configured to direct the air flow path to the evaporator unit (corresponding to heat exchanger 21).  
       It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the heat pump system of Boros such that to further comprising a curved elbow attached to the air inlet and configured to direct the air flow path to the evaporator unit as taught by Castllo in order for the air to be directed over exchanger (refer to col.6, lines of Castllo).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Boros et al. (US 2017/0284702) in view of Back (US 2,310,828), further in view of Bailey (US 2018/0017286).
In regards to claim 9, Boros as modified meets the claim limitations as set forth above in the rejection of claim 1, but fails to explicitly the air outlet wherein the air inlet is positioned on a side of the heat pump system and the air outlet is positioned on a top side of the interior chamber.  
       Bailey teaches a heat pump water heater (400; refer to Figs. 2 and 4) wherein the air inlet (a first vent 420 and a second vent 440; Figs. 4-5) is positioned on a side (side wall 406) of the heat pump system and the air outlet (vent 404) is positioned on a top side (top wall 402) of the interior chamber (interior of casing 102).
         It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the heat pump system of Boros such that to further comprising a top pan configured to engage a top end of the heat pump system, wherein the top pan comprises the air inlet as taught by Bailey in order to exhaust hot air from compressor may flow along vertical direction at top wall through vent and provide a path for air through side wall to enter first chamber (refer to pars. 34-35 of Bailey).


Claims 10, 12-14 and 17 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Boros et al. (US 2017/0284702) in view of Pugh et al. (US 2019/0128565) and Back (US 2,310,828). 
In regards to claim 10, Boros discloses a heat pump system (a heat pump system's with compressor 122; Fig. 2) comprising: a housing (housing 54) having an internal volume (volume of housing 54) and a partition (72) defining a first interior chamber (one side of partition 72) and a second interior chamber (another side of partition 72) within the internal volume, the first interior chamber and the second interior chamber being fluidly separated (via partition 72), the first interior chamber having an air inlet (128) and an air outlet (126); an air flow path (air passage in upper housing 54) extending through the first interior chamber from the air inlet to the air outlet (as can be seen in Fig. 2); an evaporator unit (evaporator 120 and fan 124) positioned at least partially in the air flow path to interact with air flowing along the air flow path (as can be seen in Fig. 2); and a flue pipe (flue pipe 88) positioned in the second interior chamber (as can be seen in Fig. 2) such that the flue pipe (88) is separated from the air flow path (as can be seen in Fig. 2).
Pearson does not explicitly disclose a side baffle positioned at a first end of the evaporator unit and along the air flow path, the side baffle disposed at an angle such that the side baffle directs the air flow path to the evaporator unit; the flue pipe having a cross-section having a leading edge, a trailing edge, and a central portion between the leading edge and the trailing edge, the flue pipe being oriented such that the leading edge is positioned in the air flow path at a location upstream of the central portion and the trailing edge, wherein (i) a width of the leading edge is less than or equal to a width of the central portion and (ii) for at least a portion of the flue pipe, a length of the flue pipe is greater than a width of the flue pipe, the length being parallel to the air flow direction and the width being perpendicular to the air flow direction.  
         Pugh teaches a heat pump water heater (50; Fig. 2) wherein a side baffle (134, 132; refer to pars. 14 and 41; Figs. 2-3) positioned at a first end of the evaporator unit (120) and along the air flow path, the side baffle (134) disposed at an angle (refer to par. 43, wherein baffles being angled) such that the side baffle (134, 132) directs the air flow path to the evaporator unit (120; par. 41).  
          It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the heat pump system of Boros such that a side baffle positioned at a first end of the evaporator unit and along the air flow path, the side baffle disposed at an angle such that the side baffle directs the air flow path to the evaporator unit as taught by Pugh in order to direct air flow, reduces the pressure drop from inlet opening to evaporator coil (refer to par. 41 of Pugh).
        Back teaches a body of flue duct (refer to Figs. 1 and 4), wherein the flue pipe cross-section (12) having a leading edge (a front part of body 24), a trailing edge (a rear part of body), and a central portion (17) between the leading edge and the trailing edge (as can be seen in Fig. 4), the flue pipe (12) being oriented such that the leading edge is positioned in the air flow path (13) at a location upstream of the central portion and the trailing edge (as can be seen in Fig. 4). 
         It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the system of Pearson such that the flue pipe cross-section having a leading edge, a trailing edge, and a central portion between the leading edge and the trailing edge, the flue pipe being oriented such that the leading edge is positioned in the air flow path at a location upstream of the central portion and the trailing edge as taught by Back in order to improve a type of ventilation apparatus which utilizes the reduced pressure field produced, by the increased velocity of the ambient air at definite places of the contour of stream-line bodies (refer to col.1, lines 9-14 of Back).
In regards to the limitations that (i) a width of the leading edge is less than or equal to a width of the central portion and (ii) for at least a portion of the flue pipe, a length of the flue pipe is greater than a width of the flue pipe, the length being parallel to the air flow direction and the width being perpendicular to the air flow direction, wherein the flue pipe extends from a bottom side of the housing through the interior chamber,
        Back does however teach in page1, col.1, lines 25-26 that decreasing shape of the stream-line form of the body which indicates that the width of the flue body decreasing from the front Surface 24 of stream-line form of the body towards the trailing edge (refer to Figs. 4 and 6). Therefore, (i) a width of the leading edge relative to a width of the central portion is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is improve a type of ventilation apparatus which utilizes the reduced pressure field produced, by the increased velocity of the ambient air at definite places of the contour of stream-line bodies (refer to page 1, col.1, lines 9-14). 
          Therefore, since the general conditions of the claim, i.e. the width of the flue body decreasing from the front Surface 24 of stream-line form of the body towards the trailing edge and design factors involved, were disclosed in the prior art by Back, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Pearson, by setting the width of the leading edge of the flue pipe to be less than or equal to a width of the central portion.
Further, Back does however teach in page 1, col.1, lines 16-21 that flue, or duct, is covered my means of a hollow tubular body of symmetric wing form of suitable length and of stream-line cross-section are provided on their whole lengths with openings which can be a suitable length and of stream-line cross-section (refer to Figs. 4 and 6), the length being generally parallel to the air flow direction and the width being generally perpendicular to the air flow direction (page 1, col.2, lines 44-51 regarding flow direction). Therefore, (ii) a length of the flue pipe relative to a width of the flue pipe, the length being parallel to the air flow direction and the width being perpendicular to the air flow direction, wherein the flue pipe extends from a bottom side of the housing through the interior chamber is recognized as result-effective variables, i.e. a variable which achieves a recognized result. 
In this case, the recognized result is improving a type of ventilation apparatus which utilizes the reduced pressure field produced, by the increased velocity of the ambient air at definite places of the contour of stream-line bodies (refer to page 1, col.1, lines 9-14 Back). Therefore, since the general conditions of the claim, i.e. (ii) a length of the flue pipe relative to a width of the flue pipe and design factors involved, were disclosed in the prior art by Back, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Pearson, by setting the length of the flue pipe to be greater than a width of the flue pipe, the length being parallel to the air flow direction and the width being perpendicular to the air flow direction, wherein the flue pipe extends from a bottom side of the housing through the interior chamber.
In regards to claim 12, Boros as modified meets the claim limitations as set forth above in the rejection of claim 10, but fails to explicitly teach further comprising a top pan configured to engage a top end of the heat pump system, wherein the top pan comprises the air inlet.  
        Pugh teaches a heat pump water heater (50; Fig. 2) wherein further comprising a top pan (a disc-shaped top portion 68) configured to engage a top end of the heat pump system (as can be seen in Fig. 2), wherein the top pan (68) comprises the air inlet (inlet opening 128).  
        It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the heat pump system of Boros such that to further comprising a top pan configured to engage a top end of the heat pump system, wherein the top pan comprises the air inlet as taught by Pugh in order to minimize noise levels directed to individuals near water heater (refer to par. 40 of Pugh).
In regards to claim 13, Boros as modified meets the claim limitations as set forth above in the rejection of claim 12. Further, Pugh discloses wherein the top pan (68) defines a top side (top side of disk 68) of the interior chamber (interior volume 60).  
In regards to claim 14, Boros as modified meets the claim limitations as set forth above in the rejection of claim 10. Further, Boros discloses wherein the air outlet (outlet 126) is positioned on a side of the heat pump system (as can be seen in Fig. 2).  
In regards to claim 17, Boros discloses a heat pump system comprising: a housing (housing 54) defining an interior chamber (interior of housing 54) having an air inlet (inlet 126) and an air outlet (outlet 128); an air flow path (air passage in housing 54) in the interior chamber (interior of housing 54) extending between the air inlet (126) and the air outlet (128), (as can be seen in Fig. 2); 
        an evaporator unit (evaporator 120 and fan 124) positioned at least partially in the air flow path to interact with air flowing along the air flow path (as can be seen in Fig. 2), and a flue pipe (flue pipe 54) extending from a bottom side of the housing through the interior chamber (interior of housing 54), the flue pipe (54) positioned in the air flow path (as can be seen in Fig. 2), but fails to explicitly teach side baffles between the evaporator unit and the housing, each of the side baffles being disposed at an angle such that the side baffles direct the air flow path to the evaporator unit; and defined by a flue pipe cross section having a leading edge, a trailing edge, and a central portion between the leading edge and the trailing edge, wherein a width of the leading edge is less than or equal to a width of the central portion.   
          Pugh teaches a heat pump water heater (50; Fig. 2) wherein further comprising side baffles (one or more baffles 134, 132; refer to pars. 14 and 41; Figs. 2-3) between the evaporator unit (120) and the housing (54), each of the side baffles (134) being disposed at an angle (refer to par. 43, wherein baffles being angled) such that side baffles (134) direct the air flow path to the evaporator unit (120; par. 41).  
          It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the heat pump system of Boros such that to further comprising side baffles between the evaporator unit and the housing, each of the side baffles being disposed at an angle such that side baffles direct the air flow path to the evaporator unit as taught by Pugh in order to direct air flow, reduces the pressure drop from inlet opening to evaporator coil (refer to par. 41 of Pugh).
          Back teaches a body of flue duct (refer to Figs. 1 and 4), wherein the flue pipe cross-section (12) having a leading edge (a front part of body 24), a trailing edge (a rear part of body), and a central portion (17) between the leading edge and the trailing edge (as can be seen in Fig. 4), the flue pipe (12) being oriented such that the leading edge is positioned in the air flow path (13) at a location upstream of the central portion and the trailing edge (as can be seen in Fig. 4). 
         It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the system of Pearson such that the flue pipe cross-section having a leading edge, a trailing edge, and a central portion between the leading edge and the trailing edge, the flue pipe being oriented such that the leading edge is positioned in the air flow path at a location upstream of the central portion and the trailing edge as taught by Back in order to improve a type of ventilation apparatus which utilizes the reduced pressure field produced, by the increased velocity of the ambient air at definite places of the contour of stream-line bodies (refer to col.1, lines 9-14 of Back).
In regards to the limitations that a width of the leading edge is less than or equal to a width of the central portion,
        Back does however teach in page1, col.1, lines 25-26 that decreasing shape of the stream-line form of the body which indicates that the width of the flue body decreasing from the front Surface 24 of stream-line form of the body towards the trailing edge (refer to Figs. 4 and 6). Therefore, a width of the leading edge relative to a width of the central portion is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is improve a type of ventilation apparatus which utilizes the reduced pressure field produced, by the increased velocity of the ambient air at definite places of the contour of stream-line bodies (refer to page 1, col.1, lines 9-14). 
          Therefore, since the general conditions of the claim, i.e. the width of the flue body decreasing from the front Surface 24 of stream-line form of the body towards the trailing edge and design factors involved, were disclosed in the prior art by Back, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Pearson, by setting the width of the leading edge of the flue pipe to be less than or equal to a width of the central portion.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Boros et al. (US 2017/0284702) in view of Pugh et al. (US 2019/0128565) and Back (US 2,310,828), further in view of CASTLLO (RE 28343).
In regards to claim 11, Boros as modified meets the claim limitations as set forth above in the rejection of claim 10, but fails to explicitly teach further comprising a curved elbow attached to the air inlet and configured to direct the air flow path to the evaporator unit.  
        Castllo teaches air-conditioning system further comprising a curved elbow (an elbow-shaped duct 100; Fig. 1) attached to the air inlet (inlet louvers 112) and configured to direct the air flow path to the evaporator unit (corresponding to heat exchanger 21).  
         It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the heat pump system of Boros such that to further comprising a curved elbow attached to the air inlet and configured to direct the air flow path to the evaporator unit as taught by Castllo in order for the air to be directed over exchanger (refer to col.6, lines of Castllo).

Claim 15 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Boros et al. (US 2017/0284702) in view of Pugh et al. (US 2019/0128565) and Back (US 2,310,828), further in view of Bailey (US 2018/0017286).
In regards to claim 15, Boros as modified meets the claim limitations as set forth above in the rejection of claim 10. Further, Boros discloses wherein the air inlet (inlet 128) is positioned on a side of the heat pump system (as can be seen in Fig. 2), but fails to explicitly teach the air outlet is positioned on a top side of the interior chamber.  
        Bailey teaches a heat pump water heater (400; refer to Figs. 2 and 4) wherein the air outlet (vent 404) is positioned on a top side (top wall 402) of the interior chamber (interior of casing 102).
         It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the heat pump system of Boros such that to further comprising a top pan configured to engage a top end of the heat pump system, wherein the top pan comprises the air inlet as taught by Bailey in order to exhaust hot air from compressor may flow along vertical direction at top wall through vent (refer to par. 34 of Bailey).

Claim 16 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Boros et al. (US 2017/0284702) in view of Pugh et al. (US 2019/0128565) and Back (US 2,310,828), further in view of KLEMAN et al. (US 2011/0058795).
In regards to claim 16, Boros as modified meets the claim limitations as set forth above in the rejection of claim 10, but fails to explicitly teach wherein the evaporator unit being curved thereby increasing a surface area of the evaporator unit exposed to the air flow path.  
        KLEMAN teaches a heat pump water heater (10; Fig. 2) wherein the evaporator unit (40) being curved thereby increasing a surface area of the evaporator unit exposed to the air flow path (refer to par. 24).  
         It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the heat pump system of Boros such that the evaporator unit being curved thereby increasing a surface area of the evaporator unit exposed to the air flow path as taught by KLEMAN in order to increase operating efficiency by transferring both fan heat and compressor heat to the evaporator coil via air being forced through the plenum by the fan (refer to par. 24 of Pugh).

Claim 18 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over 
Boros et al. (US 2017/0284702) in view of Pugh et al. (US 2019/0128565) and Back (US 2,310,828), further in view of Bailey (US 2018/0017286).
In regards to claim 18, Boros as modified meets the claim limitations as set forth above in the rejection of claim 17. Further, Boros discloses wherein the air inlet is a first air inlet (inlet 126), but fails to explicitly teach the housing further comprising a second air inlet in fluid communication with the air flow path, the second air inlet being proximate to at least one of the side baffles.  
         Bailey teaches a heat pump water heater (400; refer to Figs. 2 and 4) wherein the housing (casing 102) further comprising a second air inlet (a first vent 420 and a second vent 440; Figs. 4-5) in fluid communication with the air flow path (as can be seen in Figs. 4-5), the second air inlet (440) being proximate to at least one of the side baffles (as Boros modified by Pugh for one or more baffles 134, 132; refer to pars. 14 and 41; Figs. 2-3 of Pugh).
         It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the heat pump system of Boros such that the housing further comprising a second air inlet in fluid communication with the air flow path, the second air inlet being proximate to at least one of the side baffles as taught by Bailey in order to provide a path for air through side wall to enter first chamber portion (refer to par. 35 of Bailey).

Claim 19 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Boros et al. (US 2017/0284702) in view of Pugh et al. (US 2019/0128565) and Back (US 2,310,828), further in view of Back (US 2,310,828).
In regards to claim 19, Boros as modified meets the claim limitations as set forth above in the rejection of claim 17, but fails to explicitly teach the flue pipe has a cross-section having a leading edge, a trailing edge, and a central portion between the leading edge and the trailing edge, the flue pipe being oriented such that the leading edge is positioned in the air flow path at a location upstream of the central portion and the trailing edge, wherein 
(i) a width of the leading edge is less than or equal to a width of the central portion and (ii) for at least a portion of the flue pipe, a length of the flue pipe is greater than a width of the flue pipe, the length being parallel to the air flow direction and the width being perpendicular to the air flow direction.  
          Back teaches a body of flue duct (refer to Figs. 1 and 4), wherein the flue pipe has a cross-section (12) having a leading edge (a front part of body 24), a trailing edge (a rear part of body), and a central portion (17) between the leading edge and the trailing edge (as can be seen in Fig. 4), the flue pipe (12) being oriented such that the leading edge is positioned in the air flow path (13) at a location upstream of the central portion and the trailing edge (as can be seen in Fig. 4). 
         It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the system of Pearson such that the flue pipe cross-section having a leading edge, a trailing edge, and a central portion between the leading edge and the trailing edge, the flue pipe being oriented such that the leading edge is positioned in the air flow path at a location upstream of the central portion and the trailing edge as taught by Back in order to improve a type of ventilation apparatus which utilizes the reduced pressure field produced, by the increased velocity of the ambient air at definite places of the contour of stream-line bodies (refer to col.1, lines 9-14).
In regards to the limitations that (i) a width of the leading edge is less than or equal to a width of the central portion and (ii) for at least a portion of the flue pipe, a length of the flue pipe is greater than a width of the flue pipe, the length being parallel to the air flow direction and the width being perpendicular to the air flow direction,
        Back does however teach in page1, col.1, lines 25-26 that decreasing shape of the stream-line form of the body which indicates that the width of the flue body decreasing from the front Surface 24 of stream-line form of the body towards the trailing edge (refer to Figs. 4 and 6). Therefore, (i) a width of the leading edge relative to a width of the central portion is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is improve a type of ventilation apparatus which utilizes the reduced pressure field produced, by the increased velocity of the ambient air at definite places of the contour of stream-line bodies (refer to page 1, col.1, lines 9-14). 
          Therefore, since the general conditions of the claim, i.e. the width of the flue body decreasing from the front Surface 24 of stream-line form of the body towards the trailing edge and design factors involved, were disclosed in the prior art by Back, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Pearson, by setting the width of the leading edge of the flue pipe to be less than or equal to a width of the central portion.
Further, Back does however teach in page 1, col.1, lines 16-21 that flue, or duct, is covered my means of a hollow tubular body of symmetric wing form of suitable length and of stream-line cross-section are provided on their whole lengths with openings which can be a suitable length and of stream-line cross-section (refer to Figs. 4 and 6), the length being generally parallel to the air flow direction and the width being generally perpendicular to the air flow direction (page 1, col.2, lines 44-51 regarding flow direction). Therefore, (ii) a length of the flue pipe relative to a width of the flue pipe, the length being parallel to the air flow direction and the width being perpendicular to the air flow direction is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is improving a type of ventilation apparatus which utilizes the reduced pressure field produced, by the increased velocity of the ambient air at definite places of the contour of stream-line bodies (refer to page, col.1, lines 9-14). 
         Therefore, since the general conditions of the claim, i.e. (ii) a length of the flue pipe relative to a width of the flue pipe and design factors involved, were disclosed in the prior art by Back, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Pearson, by setting the length of the flue pipe to be greater than a width of the flue pipe, the length being parallel to the air flow direction and the width being perpendicular to the air flow direction.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Boros et al. (US 2017/0284702) in view of Pugh et al. (US 2019/0128565) and Back (US 2,310,828), further in view of CASTLLO (RE 28343).
In regards to claim 20, Boros as modified meets the claim limitations as set forth above in the rejection of claim 17, but fails to explicitly teach further comprising a curved elbow attached to the air inlet and configured to direct the air flow path to the evaporator unit.  
       Castllo teaches air-conditioning system further comprising a curved elbow (an elbow-shaped duct 100; Fig. 1) attached to the air inlet (inlet louvers 112) and configured to direct the air flow path to the evaporator unit (corresponding to heat exchanger 21).  
       It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the heat pump system of Boros such that to further comprising a curved elbow attached to the air inlet and configured to direct the air flow path to the evaporator unit as taught by Castllo in order for the air to be directed over exchanger (refer to col.6, lines of Castllo).

                                              Response to Arguments
       Applicant's arguments filed on 04/27/2022 have been considered but are moot because the arguments do not apply to the newly cited reference.
The rejections under 35 U.S.C. 112, 2nd paragraph have been withdrawn in light of the amendments.
The amended claims are also taught by the previously cited references are taught by newly cited references of Pugh et al. (US 2019/0128565) and Back (US 2,310,828).  
                                                      Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T/
Examiner, Art Unit 3763                                                                                                                                                                                                        

   
/CASSEY D BAUER/Primary Examiner, Art Unit 3763